DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2020 was filed prior to the mailing date of the present first Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8, 9, 11, 13-29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/135332 A1 to Element Six Ltd. (hereinafter “Element Six I”) (cited by Applicant in the Information Disclosure Statement filed May 8, 2020) or WO 2017/009417 A1 to Element Six Ltd. (hereinafter “Element Six II”) (cited by Applicant in the Information Disclosure Statement filed May 8, 2020) in view of United States Pre-Grant Patent Application Publication No. 2017/0361424 A1 to Dong Wang (hereinafter “Wang”) (cited by Applicant in the Information Disclosure Statement filed May 8, 2020).

Referring to Applicant’s independent claim 1, Element Six I or Element Six II teaches a super hard polycrystalline construction (See Abstract of Element Six I; See Abstract of Element Six II) comprising: a first region (See FIGS. 3-6 of Element Six I; See FIGS. 3-6 of Element Six II) comprising a body of thermally stable polycrystalline super hard material having an exposed surface forming a working surface (See FIGS. 3-6 of Element Six I; See FIGS. 3-6 of Element Six II), and a peripheral side edge (See FIGS. 3-6 of Element Six I; See FIGS. 3-6 of Element Six II), said polycrystalline super hard material comprising a plurality of intergrown grains of super hard material (page 13, last paragraph – page 14, first paragraph of Element Six I; page 13, 
Although Element Six I or Element Six II teaches the third region extends across a surface of the second region along an interface, the third region comprising a composite material (page 5, first paragraph; FIGS. 3-6 of Element Six I; page 4, first paragraph; FIGS. 3-6 of Element Six II), neither Element Six I nor Element Six II teaches explicitly the composite material has “a first phase comprising a plurality of non-intergrown diamond grains, the majority of said diamond grains having a coating comprising nano-sized BN particles” according to Applicant’s claim language.
However, Wang teaches a body of polycrystalline super hard material comprising a first fraction of super hard grains and a second fraction, the nano-ceramic particles forming the second fraction (See Abstract of Wang).  In at least one embodiment, Wang teaches the polycrystalline material comprises a first phase dispersed in the super hard phase and comprising super hard grains spaced by a second phase comprising nano-sized particles or clusters of particles formed of a ceramic material that, in some examples, may not chemically react with the super hard grains, and/or not inter-grow (par. [0050]; FIG. 3 of Wang).  Wang teaches residual catalyst/binder phase may be disposed between the first and second phases (par. [0050]; FIG. 3 of Wang).  Wang teaches the second phase may comprise, for example, any one or more of an 

Referring to Applicant’s claim 2, Element Six I or Element Six II as modified by Wang teaches the coatings of the non-intergrown diamond grains of the third region have a thickness of around 500 nm or less (pars. [0050], [0078-79]; As the average size of the nano-CBN clusters MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Element Six I or Element Six II as modified by Wang teaches the BN particles coating the diamond grains in the third region have an average grain size of around 500 nm or less between around 100 nm to around 200 nm (pars. [0050], [0078-79] of Wang). The average grain size taught by Element Six I or Element Six II as modified by Wang renders obvious Applicant’s claimed range.  The average grain size taught by Element Six I or Element Six II as modified by Wang overlaps Applicant’s claimed range of “between around 100 nm to around 200 nm”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 5, Element Six I or Element Six II as modified by Wang teaches the composite material of the third region further comprises a second phase (pars. [0050-51]; FIG. 3 of Wang).

Referring to Applicant’s claim 6, Element Six I or Element Six II as modified by Wang teaches the second phase comprises cBN, and/or WC, and/or wBN (pars. [0050-51]; FIG. 3 of Wang). 

Referring to Applicant’s claim 8, Element Six I or Element Six II as modified by Wang teaches the third region further comprises a matrix material comprising any one or more of cobalt, aluminium, and/or nickel, and/or one or more alloys or compounds thereof (pars. [0005], [0014], [0037], [0046], [0059], [0067], [0070] of Wang).

Referring to Applicant’s claim 9, Element Six I or Element Six II as modified by Wang teaches the working surface is substantially non-planar (page 9, third paragraph of Element Six I; page 8, last paragraph – page 9, first paragraph of Element Six II; the “rake face” working surface taught by either Element Six I or Element Six II is equivalent to Applicant’s claim term “substantially non-planar”).

Referring to Applicant’s claim 11, Element Six I or Element Six II as modified by Wang teaches the grains of super hard material of the first region comprise diamond grains, the first region forming a body of polycrystalline diamond material (page 17, second paragraph of Element Six I; page 16, fourth paragraph of Element Six II).

Referring to Applicant’s claim 13, Element Six I or Element Six II as modified by Wang teaches the composite material of the third region is more acid resistant than polycrystalline diamond material having a binder-catalyst phase comprising cobalt, and/or more acid resistant than cemented carbide material (page 4 of Element Six I; page 4 of Element Six II).

Referring to Applicant’s claim 14, Element Six I or Element Six II as modified by Wang teaches the composite material of the third region is more resistant to boiling HCl acid than 

Referring to Applicant’s claim 15, Element Six I or Element Six II as modified by Wang teaches the second region comprises cemented carbide material (page 8, fourth paragraph; page 10, first paragraph of Element Six I; page 7, last paragraph – page 8, first paragraph of Element Six II).

Referring to Applicant’s claim 16, Element Six I or Element Six II as modified by Wang teaches the cemented carbide material comprises tungsten carbide particles bonded together by a binder material (page 8, fourth paragraph; page 10, first paragraph of Element Six I; page 7, last paragraph – page 8, first paragraph; page 9, fourth paragraph of Element Six II).

Referring to Applicant’s claim 17, Element Six I or Element Six II as modified by Wang teaches the binder material comprises one or more of Co, Ni, V or Cr, or an alloy thereof (page 8, fourth paragraph; page 10, first paragraph of Element Six I; page 7, last paragraph – page 8, first paragraph; page 9, fourth paragraph of Element Six II). 

Referring to Applicant’s claim 19, Element Six I or Element Six II as modified by Wang teaches the first region is substantially free of a catalyst material for diamond (page 17, second paragraph of Element Six I; page 16, fourth paragraph of Element Six II).

Referring to Applicant’s claim 20, Element Six I or Element Six II as modified by Wang teaches the thermally stable first region comprises at most 2 weight percent of inaccessible catalyst material for diamond (page 17, second paragraph of Element Six I; page 16, fourth paragraph of Element Six II).  The amount of inaccessible catalyst material taught by Element Six I or Element Six II as modified by Wang renders obvious Applicant’s claimed range.  The amount of inaccessible catalyst material taught by Element Six I or Element Six II as modified by Wang lies within Applicant’s claimed range of “at most 3 weight percent”. MPEP 2144.05 [R-10.2019] (I)

	Referring to Applicant’s claim 21, Element Six I or Element Six II as modified by Wang teaches the third region further comprises nano-sized grains of cBN (page 17, fourth paragraph of Element Six I; page 17, second paragraph of Element Six II; par. [0062] of Wang).

Referring to Applicant’s independent claim 22, Element Six I or Element Six II teaches a method of forming a super hard polycrystalline construction (See Abstract of Element Six I; See Abstract of Element Six II) comprising: forming a pre-sinter assembly comprising: a first mass of grains or particles of a super hard material (page 6, tenth paragraph; page 6, last paragraph – page 7, first paragraph; page 7, last paragraph; page 8, third, fifth and sixth paragraphs of Element Six I; page 6, fourth and sixth paragraphs; page 7, sixth paragraph; page 8, second and third paragraphs of Element Six II); a source of catalysing material for the first mass of grains or particles of super hard material (page 9, first paragraph of Element Six I; page 6, seventh paragraph; page 8, fourth paragraph of Element Six II); a further mass comprising diamond grains or particles (page 12, second paragraph – page 13, second paragraph of Element Six I; MPEP 2144.05 [R-10.2019] (I) 
Although Element Six I or Element Six II teaches a first region comprising a body of interbonded polycrystalline super hard material bonded to a further region (page 8, fourth paragraph; page 21, second paragraph; Examples 1-6 of Element Six I; page 8, second paragraph; page 20, last paragraph – page 21, first paragraph; Examples 1-6 of Element Six II), Element Six I or Element Six II does not teach explicitly the further region is “formed of substantially non-interbonded diamond grains in the further mass on which a coating of nano-
However, Wang teaches a body of polycrystalline super hard material comprising a first fraction of super hard grains and a second fraction, the nano-ceramic particles forming the second fraction (See Abstract of Wang). In at least one embodiment, Wang teaches the polycrystalline material comprises a first phase dispersed in the super hard phase and comprising super hard grains spaced by a second phase comprising nano-sized particles or clusters of particles formed of a ceramic material that, in some examples, may not chemically react with the super hard grains, and/or not inter-grow (par. [0050]; FIG. 3 of Wang). Wang teaches residual catalyst/binder phase may be disposed between the first and second phases (par. [0050]; FIG. 3 of Wang). Wang teaches the second phase may comprise, for example, any one or more of an oxide material, a carbide material, alumina, zirconia, yttria, silica, tantalum oxide, cBN, PCBN, boron nitride, tungsten carbide, hafnium carbide, zirconium carbide, silicon carbide, silicon nitride or any combination thereof (par. [0050]; FIG. 3 of Wang).  In at least one embodiment, Wang teaches the admix material comprising the nano-ceramics and micron-sized diamond admix, and the carbide material for forming the substrate plus any additional sintering aid/binder/catalyst may be applied as powders and sintered simultaneously in a single HP/HT
process (par. [0070] of Wang).  Wang teaches the processing conditions generally involve the imposition for about 3 to 120 minutes of a temperature of at least about 1200 degrees C and an ultra-high pressure of greater than about 5 GPa (par. [0070] of Wang). Whilst not wishing to be bound by a particular theory, Wang teaches it is believed that the fracture performance of PCD may be improved through the introduction of a nano-sized second phase comprising hard 

Referring to Applicant’s claim 23, Element Six I or Element Six II as modified by Wang teaches the method further comprises treating the polycrystalline super hard construction to remove accessible residual catalyst/binder material from interstitial spaces between the interbonded grains of super hard material in the first region (page 17, second paragraph of Element Six I; page 16, fourth paragraph of Element Six II).

Referring to Applicant’s claim 24, Element Six I or Element Six II as modified by Wang teaches the step of forming the pre-sinter assembly comprises: providing a mass of diamond grains and/or cubic boron nitride grains to form the first mass of grains or particles of super hard material (pars. [0078-85] of Wang).

Referring to Applicant’s claim 25, Element Six I or Element Six II as modified by Wang teaches the step of providing the mass of second phase grains comprises providing a mass of cBN grains, and/or WC grains and/or wBN grains (pars. [0078-85] of Wang). 

Referring to Applicant’s claim 26, Element Six I or Element Six II as modified by Wang teaches the intermediate region further comprises a matrix material comprising any one or more alloys or compounds of any one or more transition metals including titanium, zirconium, vanadium, hafnium, tantalum, niobium, chromium, molybdenum, tungsten, copper, cobalt, nickel, iron, and/or manganese (pars. [0005], [0014], [0037], [0046], [0059], [0067], [0070] of Wang).

Referring to Applicant’s claim 27, Element Six I or Element Six II as modified by Wang teaches the one or more alloys or compounds of any one or more of the transition metals comprises oxides, nitrides, carbides, carbonitrides, and/or oxycarbides of said transition metals (pars. [0005], [0014], [0037], [0046], [0059], [0067], [0070] of Wang). 

Referring to Applicant’s claim 28, Element Six I or Element Six II as modified by Wang teaches the matrix material further comprises aluminium, and/or nickel, and/or one or more alloys or compounds thereof (page 17, fourth paragraph of Element Six I; page 17, second paragraph of Element Six II).

Referring to Applicant’s claim 29.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/135332 A1 to Element Six Ltd. (hereinafter “Element Six I”) (cited by Applicant in the Information Disclosure Statement filed May 8, 2020) or WO 2017/009417 A1 to Element Six Ltd. (hereinafter “Element Six II”) (cited by Applicant in the Information Disclosure Statement filed May 8, 2020) in view of United States Pre-Grant Patent Application Publication No. 2017/0361424 A1 to Dong Wang (hereinafter “Wang”) (cited by Applicant in the Information Disclosure Statement filed May 8, 2020) as applied to claim 1 above, and further in view of United States Pre-Grant Patent application Publication No. 2011/0020163 A1 to Nilen (hereinafter “Nilen”) (English language equivalent publication to WO 2009/128034 cited by WO 2016/135332 A1 to Element Six Ltd. at page 21, third paragraph).

Referring to Applicant’s claim 7, Element Six I or Element Six II teaches a super hard polycrystalline construction (See Abstract of Element Six I; See Abstract of Element Six II) comprising: a first region (See FIGS. 3-6 of Element Six I; See FIGS. 3-6 of Element Six II) comprising a body of thermally stable polycrystalline super hard material having an exposed surface forming a working surface (See FIGS. 3-6 of Element Six I; See FIGS. 3-6 of Element Six II), and a peripheral side edge (See FIGS. 3-6 of Element Six I; See FIGS. 3-6 of Element Six II), said polycrystalline super hard material comprising a plurality of intergrown grains of super hard material (page 13, last paragraph – page 14, first paragraph of Element Six I; page 13, third paragraph of Element Six II); a second region forming a substrate to the first region (See FIGS. 3-6 of Element Six I; See FIGS. 3-6 of Element Six II); and a third region interposed between the first and second regions (See FIGS. 3-6 of Element Six I; See FIGS. 3-6 of Element Six II); wherein: the third region extends across a surface of the second region along an interface 
Although Element Six I or Element Six II as modified by Wang teaches the third region comprises a composite material (page 5, first paragraph of Element Six I; page 4, first paragraph of Element Six II) having a first phase comprising a plurality of non-intergrown diamond grains, the majority of said diamond grains having a coating comprising nano-sized BN particles (pars. [0050], [0062], [0091]; FIG. 3 of Wang), Element Six I or Element Six II as modified by Wang does not teach explicitly the coated non-intergrown diamond grains comprise “between around 20 vol% to around 98 vol% of the third region” according to Applicant’s claim language.
However, Nilen teaches a super-hard enhanced hardmetal comprising particulate hard material and a binder and at least one formation, the formation comprising a core cluster and a plurality of satellite clusters, spaced from, surrounding and smaller than the core cluster, and the core cluster and satellite clusters each comprising a plurality of contiguous super-hard particles (See Abstract of Nilen).  In at least one embodiment, Nilen teaches blending 25 vol. % content of diamond with WC powder, as well as a Co powder (pars. [0090], [0092], [0094]; Examples 3-5 of Nilen).  In each example, Nilen teaches the powders were blended, dried, compacted into a green body, conventionally sintered and HPHT resintered as in Example 1 (pars. [0090], [0092], [0094]; Examples 3-5 of Nilen).  The Element Six I reference teaches explicitly the diamond composite taught by Nilen reference is an example of the diamond composite for use in the claimed super hard polycrystalline construction of Element Six I (page 21, third paragraph of Element Six I).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to adopt the diamond composite taught 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 11, 13-17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-17 of copending Application No. 16/762,831. Although the conflicting claims at issue are not identical, claims 1, 2, 4-9, 11, 13-17, 19 and 20 of the instant application are directed to an invention not patentably distinct from the claimed invention recited in claims 1-10 and 12-17 of copending Application No. 16/762,831, because said instant claims 1, 2, 4-9, 11, 13-17, 19 and 20 recite only the limitations which are also recited in conflicting claims 1-10 and 12-17 copending Application No. 16/762,831.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731